El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La representación de la Sucesión de Pedro Collado, demandada y apelada, ha presentado moción a esta Corte Suprema para que se desestime el recurso de apelación interpuesto por Domitila Pérez Vilanova, demandante, contra sentencia de la Corte de Distrito de Mayagüez, en pleito sobre otor-gamiento -de escritura de venta de finca rústica, alegando ha-berse interpuesto dicho recurso fuera del término de 15 días que al efecto señala el número 2o. del artículo 295 del Código de Enjuiciamiento Civil.
Dicho pleito se originó en la Corte Municipal de San German, y en grado de apelación, mediante celebración de nuevo juicio, la Corte de Distrito de Mayagüez dictó senten-cia a favor de la sucesión demandada, que fué notificada al *423abogado de la demandante en 8 de marzo próximo pasado, habiendo interpuesto contra ella recurso de apelación para ante esta Corte Suprema, con fecha 3 de abril corriente.
La parte apelante impugna la moción por entender qne el término de quince días señalado por el número 2o. del ar-tículo 295 del Código de Enjuiciamiento Civil se refiere a sen-tencia de una corte de distrito dictada en apelación inter-puesta contra resolución de una corte inferior, y no en apela-ción contra sentencia de una corte inferior como sucede en el presente caso.
Tal inteligencia es errónea, pues el concepto genérico “resolución” comprende el específico de sentencia y a ese con-cepto específico se refiere propiamente el precepto indicado, según lo revela el texto inglés, que emplea la palabra judgment traducida al español por “resolución.”
Alega además la parte opositora que el precepto del número 2o. del artículo 295 del Código de Enjuiciamiento Civil, ha sido derogado por la ley de 11 de marzo de 1908 para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles. Esa alegación no encuentra fundamento alguno en las disposiciones de dicha ley, la que nada establece sobre el recurso de apelación ante la Corte Suprema, contra las sentencias que en grado de apelación y mediante nuevo juicio dicten las cortes de distrito.
Concluye la representación de la parte apelante por pedir que en todo caso, como ha procedido de buena fe, se inter-prete liberalmente la ley y se declare sin lugar la moción.
Los preceptos legales atinentes a la jurisdicción de las cortes como son los relativos al término para interponer re-curso de apelación, son de aplicación estricta y no están sujetos a la discreción judicial. • .
Debe declararse con lugar la moción y desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.